Citation Nr: 0115194	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brothers


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1956 to August 
1957.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision 
which denied service connection for a psychiatric disorder.  
In February 2000, the Board remanded this appeal to the RO to 
schedule the veteran for a Travel Board hearing.  In a 
January 2001 statement, the veteran withdrew his request for 
a Travel Board hearing.  

The Board observes that service connection was previously 
denied for a psychiatric disorder in a June 1996 RO decision; 
the veteran did not perfect an appeal of that determination, 
and the decision became final.  The August 1998 RO decision, 
noted above, indicated that service connection for an 
acquired psychiatric disorder was previously denied and that 
the veteran had submitted additional evidence to reopen his 
claim.  The Board agrees with the RO that new and material 
evidence has been submitted (particularly a January 1999 
statement from a VA psychologist who opined that current 
psychiatric problems are related to service) to reopen the 
claim, and thus the Board will address the issue of service 
connection for a psychiatric disorder on a de novo basis.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000); Manio v. Derwinski, 1 Vet.App. 140 (1991).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and redefines the obligations of the VA with respect to the 
duty to assist in developing a claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

The veteran served on active duty from January 1956 to August 
1957.  His service medical records do not specifically refer 
to treatment for a psychiatric disorder.  However, a June 
1956 entry notes that, when he was seen for a low back 
complaint, he mentioned that he had become extremely nervous 
and jittery over the previous three weeks; the examiner 
reported that he informed the veteran that he could seek help 
through the neuropsychiatric service and that it was 
recommended that he be given a neuropsychiatric appointment 
for evaluation and treatment.  The August 1957 service 
discharge examination noted no psychiatric disorder.  Service 
personnel records indicate that the veteran was involved in 
several disciplinary episodes during service, including being 
court martialed on two occasions, and that he initially 
received an undesirable discharge which was later upgraded to 
a general discharge under honorable conditions.  

Private treatment records dated from April 1962 to May 1964 
indicate that the veteran received psychiatric treatment, 
with diagnoses such as psychoneurosis-schizoid personality 
and undifferentiated type schizophrenia.  VA medical records 
from 1993 to 2000 show psychiatric treatment and a variety of 
diagnoses such as bipolar disorder, alcohol dependence, etc.

A January 1999 statement from Michael L. Boucher, Ph.D., a 
staff psychologist at the Syracuse VA Medical Center, noted 
the veteran had been seen at the mental health clinic for 
individual psychotherapy approximately once a month for at 
least the previous three years for treatment of psychological 
problems related to a mood disorder, type not otherwise 
specified, with anxious, depressed and irritable features.  
The VA psychologist opined that the veteran presently 
suffered from a chronic mood disorder and accompanying 
psychiatric problems that were exacerbated, if not caused by, 
his military service.  

The Board notes the veteran has not been afforded a VA 
compensation examination on his claim for service connection 
for a psychiatric disorder.  Given the above summarized 
evidence, and in view of the requirements of the VCAA, a VA 
examination with opinion is warranted.  

Additionally, the Board notes that at a May 1999 RO hearing, 
the veteran reported that he was receiving disability 
benefits from the Social Security Administration (SSA) 
because of his psychiatric disorder.  The documentation 
supporting such award is not of record.  As the SSA records 
may be relevant to the VA claim for service connection, they 
should be obtained.  See VCAA; Murincsak v. Derwinski, 2 
Vet.App. 363 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits, as well 
as copies of all related SSA decisions.

2.  The RO should obtain copies of any 
additional psychiatric treatment records 
dated in and after 2000.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction with 
the examination, and the examination 
report should indicate that such has been 
accomplished.  All current psychiatric 
disorders should be diagnosed.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the VA doctor should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of the veteran's currently diagnosed 
psychiatric disorder, including the 
relationship, if any, between such 
disorder and his period of service.  

4.  The RO should ensure that any other 
notification and development action 
required by the VCAA is completed with 
respect to the veteran's claim for service 
connection for a psychiatric disorder.  

5.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

